Citation Nr: 1115752	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO. 09-05 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for anterior retropatellar pain syndrome of the left knee, prior to June 13, 2008.

2.  Entitlement to a disability rating in excess of 10 percent for anterior retropatellar pain syndrome of the left knee, from August 1, 2008. 

3.  Entitlement to a disability rating in excess of 10 percent for lumbosacral strain, prior to August 2, 2010.

4.  Entitlement to a disability rating in excess of 20 percent for lumbosacral strain, from August 2, 2010.


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1991 until July 1996; from November 1998 until April 1999; from September 1999 until October 2001; and from September 2004 until December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.  

This matter was previously before the Board in March 2010, at which time it was remanded for additional development.  It is now returned to the Board for appellate consideration.

During the pendency of this appeal, a November 2010 rating decision of the RO granted a temporary total disability rating for the service-connected left knee disability, from June 13, 2008, until August 1, 2008, and then assigned a 10 percent disability rating from that time.  The rating decision also granted a 20 percent disability rating, from August 2, 2010, for the service-connected lumbar spine disability.  Although these grants indicate at least partial increased ratings, the Veteran has not withdrawn his claims and is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 


FINDINGS OF FACT

1.  Prior to June 13, 2008, the Veteran's left knee disability is not manifested by instability or a ratable limitation of motion. 

2.  From August 1, 2008, the Veteran's left knee disability is manifested by instability, but not a ratable limitation of motion.

3.  Prior to August 2, 2010, the Veteran's lumbar spine disability is not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

4.  From August 2, 2010, the Veteran's lumbar spine disability is not manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for anterior retropatellar pain syndrome of the left knee, prior to June 13, 2008, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5024 (2010).

2.  The criteria for a disability rating in excess of 10 percent for anterior retropatellar pain syndrome of the left knee, from August 1, 2008, based on limitation of motion, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5024 (2010).

3.  The criteria for a separate 10 percent disability rating for left knee instability, from August 1, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2010).

4.  The criteria for a disability rating in excess of 10 percent for lumbosacral strain, prior to August 2, 2010, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5237 (2010).

5.  The criteria for a disability rating in excess of 20 percent for lumbosacral strain, from August 2, 2010, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in November 2007, April 2009, April 2010, June 2010, and July 2010, the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  He was also provided the requisite notice with the regard to the Dingess requirements.

For increased-compensation claims, VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice  regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letters and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  See also 38 C.F.R. § 4.14 (2006) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010). 

Left Knee

The Veteran contends that his left knee disability is more severe than indicated by the 10 percent disability rating previously granted him, prior to June 13, 2008, and from August 1, 2008.  In his February 2009 Appeal To Board Of Veterans' Appeals (VA Form 9), he asserted that his left knee warranted a 40 percent disability rating due to neglect and further injury.  The Veteran was previously granted a temporary total disability rating, from June 13, 2008, to August 1, 2008, which is the maximum rating possible during that time.  As such, that time period will not be considered by the Board.

The Veteran was granted service connection for anterior retropatellar pain syndrome of the left knee, and rated under Diagnostic Code 5024 for tenosynovitis, which would in turn be rated under limitation of motion of the affected parts, as degenerative arthritis.  Diagnostic Code 5003 applies to degenerative arthritis and is only applied where the limitation of motion is noncompensable under the diagnostic code(s) pertinent to the specific joint or joints involved. This code provides that when limitation of motion is noncompensable, a 10 percent disability rating is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by evidence of swelling, muscle spasm, or painful motion.

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate disability ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban, 6 Vet. App. at 262.

Separate disability ratings may be assigned for a knee disability under Diagnostic Codes 5257 or 5259 and 5003 where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability, but only if there is additional disability due to limitation of motion.  See VAOPGCPREC 23-97 and VAOPGCREC 9-98.

VA standards describe normal range of motion of the knee as from zero to 140 degrees.  See 38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5260 a noncompensable disability rating is for assignment when flexion is limited to 60 degrees, a 10 percent evaluation when flexion is limited to 45 degrees, a 20 percent disability rating when flexion is limited to 30 degrees, and a 30 percent disability rating for flexion limited to 15 degrees.
Under Diagnostic Code 5261, a noncompensable disability rating is also for assignment when extension is limited to 5 degrees, while a 10 percent disability rating is for assignment when extension is limited to 10 degrees, a 20 percent disability rating when extension is limited to 15 degrees, a 30 percent disability rating when extension is limited to 20 degrees, a 40 percent disability rating when extension is limited to 30 degrees, and a 50 percent disability rating when extension is limited to 45 degrees.

Another potentially applicable regulation is Diagnostic Code 5257, under which a 10 percent disability rating would be warranted with evidence of slight recurrent subluxation or lateral instability.  A 20 percent disability rating would be warranted for moderate recurrent subluxation or lateral instability.  A 30 percent disability rating would only be warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

A VA examination reported dated in December 2007 shows that the Veteran reported that his knee was manifested by pain and crunching, and that he had almost constant pain on a daily basis, with no reports of flare ups of pain since it was constant.  The examiner indicated that the Veteran was able to walk independently and able to remove shoes, socks, and pants without difficulty.  He could also sit comfortably in normal posture.  Physical examination revealed that the left knee was of normal shape, with no effusion, though crepitus was felt.  Flexion was to 140 degrees and extension to zero degrees.  There was no instability or excessive laxity, and repetitive activity did not make any change.  There was no focal tenderness, and that X-rays indicated no significant osseous or soft tissue abnormality.

A private operative report from the Surgery Center of Huntsville, dated in June 2008, shows a preoperative diagnosis of medial meniscus tear of the left knee.  The postoperative diagnosis was lateral meniscus tear; degenerative chondromalacia; patellar, and synovitis with plica. 

A VA examination report dated in August 2010 shows that the Veteran reported that in 2008 he had been diagnosed with degenerative joint disease of the knee; had had arthroscopic surgery for debridement; and that there were also some meniscal tears that were repaired.  He added that since that time he had continued to have knee pain.  He described that the pain worsened with prolonged standing and bending of the knee, and that the knee was weak at times and constantly stiff.  He also reported that the knee would sometimes give way and buckle, as well as lock on occasion, especially in extension.  He denied weakness, lack of endurance, effusion, or episodes of dislocation or subluxation.  He reported swelling, heat, and tenderness at times, and that the knee was inflamed.  He also reported flare-ups of pain two times per week, lasting one to two days, usually precipitated by increased activity.  He reported that he was additionally functionally limited during the flare ups and could not walk as far as normal.  He would tend to walk with a limp and take off work depending on its severity.  He did not have a crutch or a cane, but did have a knee brace, which he wore at work and on days of increased activity.  He believed that the brace kept his patella in alignment.  He did not report having a diagnosis of inflammatory arthritis.

During the August 2010 VA examination he reported that he worked as a supervisor of missile maintenance and was able to delegate work on those things that he was not able to do, but that he had a lot of difficulty performing some tasks, like getting inside of a turret or bending.  He also reported difficulty in caring for his children and in performing housework.  He reported missing a total of one month due to his knees and back.  The Veteran also reported that he was limited to walking 15 to 20 minutes, though he was unsure if it was due to back pain or knee pain.  He indicated that he was not unsteady on his feet and did not have a history of falls.  He was also able to perform activities of daily living, unless he had a flare-up, at which time he was unable to get out of bed and would have a friend assist him with his children. 

Physical examination revealed the left knee had a normal appearance, with no evidence of erythema, edema, increased warmth, or effusion.  There was tenderness along the medial and lateral joint lines and a scar consistent with an arthroscopic scar.  Range of motion was 125 degrees of flexion, with pain beginning at 120 degrees, and normal extension to zero degrees.  The examiner noted a loud, audible, pop during extension, with the Veteran facially grimacing with pain.  There was no change in function with repetition of range of motion.  The knee was stable to varus and valgus force, with a negative anterior drawer, posterior drawer, and Lachman, and a positive McMurray.  Motor strength was 5/5.  X-rays showed no acute fracture or dislocation, the medial and lateral joint compartments were well-maintained, and the patellofemoral joint was patent.  There was no joint effusion or evidence of osteophytosis; the surrounding soft tissues were unremarkable.  The diagnosis was retropatellar pain syndrome of the left knee of record, status post chondroplasty, arthroplasty, and meniscectomy of the left knee on June 13, 2008.

Prior to June 13, 2008

As previously noted, the Veteran was previously rated under Diagnostic Code 5024 for tenosynovitis, which rates based on limitation of motion as degenerative arthritis.  In turn, degenerative arthritis under Diagnostic Code 5003 provides that when limitation of motion is noncompensable under the respective limitation of motion criteria, a 10 percent disability rating is for application for each such major joint or group of minor joints affected by limitation of motion. 

The only evidence of record in regards to the appeal period prior to the June 13, 2008, knee surgery is the December 2007 VA examination.  The VA examiner noted flexion to 140 degrees and extension to zero degrees, with no instability or excessive laxity, and no change with repetitive activity. The above evidence does not show any recurrent subluxation or lateral instability of the knee.  As such, a disability rating in excess of 10 percent is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Range of motion of the knee is also greater than that required for a compensable rating under Diagnostic Codes 5260 or 5261. Consequently, a disability rating in excess of 10 percent is not warranted for the knee under the applicable diagnostic codes. 

Based on the foregoing, the Board is unable to assign a schedular disability rating in excess of the currently assigned 10 percent for the knee prior to June 13, 2008.

From August 1, 2008

The Veteran was granted a temporary total disability rating from June 13, 2008, due to his knee surgery, until August 1, 2008.
The only evidence of record for the time period in question is the August 2010 VA examination report. The examiner noted a range of motion of 125 degrees of flexion, with pain beginning at 120 degrees and normal extension to zero degrees.  There was no change in function with repetition of range of motion.  The examiner also noted a loud, audible pop during extension with the Veteran exhibiting pain. The knee was stable to varus and valgus force, with a negative anterior drawer, posterior drawer, and Lachman, and a positive McMurray.  Motor strength was 5/5.

Although the VA examiner found the Veteran's knee to be stable to varus and valgus force, the Board notes that the Veteran reported that his knee would give way sometimes and buckle.  He also reported that he would sometimes wear a knee brace when he knew that he would have increased amounts of activity at work and that it seemed to help keep his patella in alignment.  Additionally, the VA examiner noted that the Veteran's knee audibly popped during examination.  Giving the Veteran's claim the benefit of the doubt, the Board finds that his left knee disability is manifested by slight instability of the left knee, warranting a separate disability rating of 10 percent under Diagnostic Code 5257.  However, a higher disability rating is not warranted, as moderate instability is not indicated.  The Veteran, himself, denied dislocation and subluxation, and the August 2010 VA examiner did not find instability during the examination.

Additionally, although the Veteran's range of motion had decreased since his prior examination, range of motion of the knee was still greater than that required for a disability rating in excess of 10 percent for the knee under Diagnostic Codes 5260 or 5261.  Consequently, a disability rating in excess of 10 percent is not warranted for the knee based on those diagnostic codes. 

The Veteran has also put forth credible complaints of pain on use of the joint, during both time periods.  With regard to such complaints, the United States Court of Appeals for Veterans Claims (Court) has held that VA must consider additional functional loss on use due to pain on motion or due to flare-ups of the disability.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 205-206.  Taking all of the evidence of record into consideration, the Board finds that the Veteran's left knee disability is likely manifested by some functional limitation due to pain on motion. Therefore, a disability rating greater than the currently assigned 10 percent is not warranted for the left knee disability.  Indeed, the Veteran's 10 percent disability rating, based on range of motion findings, was provided due to his reported knee pain and such rating contemplates complaints of pain, especially on extended use. There is no showing of any additional functional impairment which would warrant a higher rating for the complaints of pain.  Furthermore, the VA examiners did not find additional functional problems or compensable range of motion findings upon repeated testing.  Therefore, the preponderance of the evidence is against an disability rating in excess of 10 percent for the left knee, other than the previously noted separate 10 percent disability rating granted under Diagnostic Code 5257. 

Additionally, although the Veteran has claimed that a higher rating is warranted due to due to neglect and further injury, such a claim is not contemplated by the rating criteria.  While the Veteran is clearly competent to subjectively report symptoms observable by laypersons, VA is bound to only consider the factors as enumerated in VA's rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Based upon the guidance of the Court in Hart, the Board has considered whether additional staged ratings would be appropriate.  However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and additional staged ratings are not warranted.

In reaching these conclusions, the Board has considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Lumbosacral Spine

The Veteran contends that his lumbar spine disability is more severe than indicated by the 10 percent disability rating previously granted him, prior to August 2, 2010, and the 20 percent disability rating granted him from August 2, 2010.  In his  February 2009 VA Form 9, he contended that his lumbar spine disability warranted a 30 percent disability rating, based on pain and suffering.

Lumbar spine disabilities are rated on the basis of limitation of motion, with evaluations assigned under the General Rating Formula for Diseases and Injuries of the Spine. A note following the schedular criteria indicates that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is from zero to 90 degrees, extension from zero to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 30 degrees.  C.F.R. § 4.71a.  In the alternative, a disability rating can be assigned under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. Diagnostic Codes 5235-5243. 

The General Rating Formula for Diseases and Injuries of the Spine assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  The General Rating Formula for Diseases and Injuries of the Spine provides that a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent disability rating, which would be the next applicable rating for a service-connected lumbar spine disability, would only be warranted if there is forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Diagnostic Code 5237, 38 C.F.R. § 4.71a.

A VA examination report dated in December 2007 shows that the Veteran reported low back pain of almost 10/10 every day, and that he took over the counter pain medication as needed, but did not report flare ups or the use of assistive devices.  He reported working as a senior server specialist, with minimal effects on his activities of daily living for the knee or back.  He reported that he might have taken one or two days off work due to pain in the last year.  He claimed that he could walk 45 minutes at a time, stand 30 minutes at a time, and climb the stairs with pain.  He reported no history of incapacitation.

Physical examination revealed the thoracolumbar spine to be of a normal shape, with no tenderness or spasms.  The Veteran had forward flexion to 80 degrees, extension to 20 degrees, lateral flexion to 20 degrees, bilaterally, and rotation to 30 degrees, bilaterally.  Repetitive activity did not make any change.  The examiner also noted normal sphincter control and normal sensations.  The examiner found the lower extremity to have normal muscle bulk, tone, and power, with 5/5 motor strength, and normal sensations.  The examiner found the VA X-ray to note no significant abnormality.  The diagnosis was low back strain with residual pain.

A VA examination report dated in August 2010 shows that the Veteran reported some difficulty at work due to his back, such as with bending, and that he would delegate certain tasks.  He also reported difficulty in caring for his children and in performing housework, and that he missed a total of one month due to his knees and back.  He added that he was limited in his walking ability, due to his knee and/or back, and that he was sometimes unable to get out of bed and would have a friend assist him with his children.  He described that the back pain was constant and generally severe, with intermittent episodes of radiating pain to the bilateral buttocks area and down the legs, with some associated numbness and tingling of the extremities.  He reported no incapacitating episodes over the last year, and that he treated the back pain with medication.  He also stated that one to two times per week, he would have episodes of problems getting out of bed and needing assistance to get out of bed and to care for his children.  He described stiffness, fatigue, muscle spasm, weakness, decreased muscle, numbness, and paresthesias in the legs.  He denied leg or foot weakness and urine or fecal incontinence.  He did not use a back brace or other back aid and could not lift more than 15 pounds without a flare-up and was limited in bending.

The examiner indicated that the Veteran was able to get onto the examination table without difficulty and had a normal curvature of the spine.  Physical examination revealed tenderness of the paravertebral muscles to palpation and muscle spasm to palpation.  Forward flexion was to 50 degrees, with pain beginning at 45 degrees; backward extension was to 25 degrees, with pain at 25 degrees.  Right and left lateral rotation was to 25 degrees, with pain at 25 degrees as evidenced by report, facial grimacing, and spine guarding.  There was no change in function on repetition.

Neurological examination revealed that the Veteran had bilateral lower extremities motor strength of 5/5, with normal muscle tone, and no evidence of muscle atrophy. Sensory examination of the bilateral lower extremities was intact to temperature, vibration, and light touch, and a negative seated straight leg test, bilaterally.  Deep tendon reflexes of the patella and Achilles were 2+ and equal, bilaterally.  X-rays showed no evidence of acute osseous injury to the lumbar spine.  The diagnosis was  lumbar spine strain with normal X-rays.  The examiner also noted that the Veteran was limited in occupations that would require prolonged standing, prolonged walking, repetitive bending, climbing, repetitive bending of the knee, and repetitive bending at the waist, and heavy lifting.

Prior to August 2, 2010

The only evidence or record as to the currently appealed time period prior to August 2, 2010, is the December 2007 VA examination report, which found the thoracolumbar spine to be of a normal shape, with no tenderness or spasms.  The Veteran had forward flexion to 80 degrees, extension to 20 degrees, lateral flexion to 20 degrees, bilaterally, and rotation to 30 degrees, bilaterally.  Given these findings, the Veteran does not warrant a disability rating in excess of the 10 percent disability rating currently assigned.  A 20 percent disability rating is only assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Additionally, an even higher rating would not be warranted based on the Veteran's range of motion and a lack of ankylosis given the range of motion found by VA examination.  The December 2007 VA examiner further noted the spine to be normal, with no tenderness or spasms and that the Veteran walked independently.

It is necessary to consider, along with the schedular criteria, functional loss due to flareups of pain, fatigability, incoordination, pain on movement and weakness. DeLuca, 8 Vet. App. at 206-7.  The Board finds that there is evidence of functional impairment as a result of flareups of symptomatology, but that this functional impairment was contemplated by the RO when granting the 10 percent disability rating.  In this regard, the VA examiner reported no signs of fatigability or changes on the flexion of the lower back with repetitive flexion that would warrant a higher disability rating.

The Board must also evaluate any associated objective neurological abnormalities separately under an appropriate diagnostic code.  Under Note 1, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately rated under an appropriate diagnostic code.  In this case, the Veteran denied neurological abnormalities of the bowel or bladder and reported normal sensations.  Furthermore, the December 2007 VA examiner specifically found no evidence of radiculopathy.  The examiner found the lower extremity to have normal muscle bulk, tone, and power, with 5/5 motor strength, and normal sensations.  As such, a separately rated neurologic abnormality is not warranted.

With respect to intervertebral disc syndrome, under Diagnostic Code 5243, based on incapacitating episodes, a 20 percent disability rating would require incapacitating episodes of a total duration of at least two weeks but less than four
weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.  No evidence shows that the Veteran had incapacitating episodes prescribed by a physician or as part of a physician's treatment for his service-connected back disability. Indeed, the Veteran denied incapacitation on VA examination.  Although the Veteran did report a day or two of lost work due to back pain, there is no evidence of record that such loss was due to an incapacitating episode as defined by VA.  There is also no evidence that the Veteran was ever hospitalized for his disability. 

From August 2, 2010

A November 2010 rating decision granted a 20 percent disability rating, effective from August 2, 2010, based on the August 2010 VA examination.

The August 2010 VA examiner noted that the Veteran limped and favored the left leg.  The examiner found tenderness of the paravertebral muscles to palpation and muscle spam to palpation.  Forward flexion was to 50 degrees, with pain beginning at 45 degrees; and backward extension was to 25 degrees, with pain at 25 degrees.   Right and left lateral rotation was to 25 degrees, with pain at 25 degrees, with pain evidenced by report, facial grimacing, and spine guarding.  There was no change in function on repetition.

The next higher 40 percent disability rating is not warranted, as it would only be warranted if there is forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  The record does not indicate that the Veteran's forward flexion was 30 degrees or less and his range of motion indicated a lack of ankylosis of the spine.

Additionally, the Veteran's claim considers functional loss due to flareups of pain, fatigability, incoordination, pain on movement and weakness.  DeLuca, 8 Vet. App. at 206-7.  The Board finds that there is evidence of functional impairment as a result of flareups of symptomatology, but that this functional impairment was contemplated by the RO when granting the 20 percent disability rating.  In this regard, the VA examiner reported no signs of fatigability or changes on the flexion of the lower back with repetitive flexion that would warrant a higher rating. 

In regards to any associated objective neurological abnormalities to be separately rated under an appropriate diagnostic code, under Note 1, the Veteran denied bowel or bladder problems.  While the Veteran reported numbness and paresthesias in the legs, he denied leg or foot weakness.  Moreover, neurological examination, found bilateral lower extremities motor strength was 5/5, muscle tone was normal, and there was no evidence of muscle atrophy.  Sensory examination of the lower extremities was intact to temperature, vibration, and light touch.  Seated straight leg test was negative and deep tendon reflexes of the patella and Achilles were 2+ and equal, bilaterally.  There is no dispute that Veteran is competent to report symptoms of claimed neurological abnormalities because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

With respect to intervertebral disc syndrome, under Diagnostic Code 5243, based on incapacitating episodes, a 40 percent disability rating would require incapacitating episodes of a total duration of at least four weeks but less than six
weeks, during the past 12 months.  The evidence of record has not shown that the Veteran had incapacitating episodes prescribed by a physician or as part of a physician's treatment for the service-connected back disability.  Although the Veteran did report missing a month due to back pain or knee pain, alternatively, he could not definitively state which disability caused such claimed incapacitation. Furthermore, there is no evidence of record that such loss was due to an incapacitating episode as defined by VA.  The Veteran denied an incapacitating episode in the preceding year.  The record only indicates that the Veteran has reported that he sometimes cannot get out of bed, but such reports do not indicate a doctor prescribed incapacitating episode contemplated by the regulation.  As such, a disability rating in excess of 20 percent based on intervertebral disc syndrome is not warranted.

Although the Veteran has claimed that a higher rating is warranted due to pain and suffering, such a claim is not contemplated by the rating criteria.  As previously indicated, while the Veteran is clearly competent to subjectively report symptoms observable by laypersons, VA is bound to only consider the factors as enumerated in VA's rating criteria.  See Massey, 7 Vet. App. at 208.

Based upon the guidance of the Court in Hart, the Board has considered whether additional staged ratings would be appropriate.  However, in the present case, the Veteran's symptoms remained constant within the two stages established during the course of the period on appeal and additional staged ratings are not warranted.

For these reasons and bases, the preponderance of the evidence is against the Veteran's claims - in turn meaning there is no reasonable doubt to resolve in his favor and his claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Extra-schedular Consideration

Finally, the Board finds that the Veteran's left knee and low back disabilities do not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's left knee and low back disabilities are adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 


ORDER

A disability rating in excess of 10 percent for anterior retropatellar pain syndrome of the left knee, prior to June 13, 2008, is denied. 

A disability rating in excess of 10 percent for anterior retropatellar pain syndrome of the left knee, from August 1, 2008, is denied.

A separate 10 percent disability rating for left knee instability under Diagnostic Code 5237, from August 1, 2008, is granted, subject to the laws and regulations governing the award of monetary benefits.

A disability rating in excess of 10 percent for lumbosacral strain prior to August 2, 2010, is denied. 

A disability rating in excess of 20 percent for a lumbosacral strain from August 2, 2010, is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals
 


Department of Veterans Affairs


